Mr. Justice Merour
delivered the opinion of the court,
This suit was brought against four persons as co-partners, “ trading as the Coaquannock Smelting and Mining Company, and also as Bevan & Wallace.”
Thus it was averred that the two firms were composed of four persons, and that there was a joint liability of the firms and of all their members.
The claim filed was on original book entries (said to have been charged to the Mining and Smelting Company), and on a bill of exchange and numerous orders drawn by Bevan & Wallace.
In the affidavit put in by Martien, and held insufficient by the court .below, he swears he has a legal defence to the whole claim, the particulars of which defence he gives substantially as follows : That he never was and is not now a member of the firm of Bevan & Wallace, which firm purchased the goods sued for; that he is a member of the firm trading as the Mining and Smelting Company, but that firm never authorized the purchase of the goods.
Now we understand this to affirm that the goods were purchased by the firm of Bevan & Wallace, of which Martien was never a member. If he was not one of the firm, why is he liable for one of its contracts ? Admitting his membership of the other firm, he denies its liability, inasmuch as it never authorized the purchase of the goods. In other words, he affirms that he is a member of the firm that did not purchase the goods, and not a member of the one that did purchase.
The affidavit further avers, as matter of belief, that the defendant in error had charged the goods to the firm of Bevan & Wal*480lace, but to negative any presumption that the Mining and Smelting Company was to pay for them, he avers that Bevan & Wallace are indebted to said firm. Martien affirms he will prove all'of the facts averred on the trial of the case.
The plaintiff below claimed against two firms. In seeking to answer for each the affidavit has somewhat blended the defence. We think, however, it sufficiently avers grounds why there should not be a recovery of the claim against both firms,, and against all of the individuals composing them. The learned judge therefore erred in entering judgment for want of a sufficient affidavit of defence.
Judgment reversed and a procedendo warded.